Citation Nr: 1219170	
Decision Date: 05/31/12    Archive Date: 06/07/12

DOCKET NO.  08-34 719	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a right knee disorder, to include as secondary to a service-connected disability.

2.  Entitlement to service connection for a right elbow disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

C. Fleming, Counsel


INTRODUCTION

The Veteran had active service from December 1984 to December 1998.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision in which the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma denied the benefits sought on appeal.

The Board subsequently remanded the case in September 2010 for further evidentiary development and adjudication.  The Board instructed the agency of original jurisdiction (AOJ) to obtain record of the Veteran's treatment from VA treatment providers, provide the Veteran with a VA examination, and then re-adjudicate the claims.  The AOJ obtained the identified records and scheduled the Veteran for a VA examination, which was conducted in December 2010.  The Veteran was then provided a supplemental statement of the case in October 2011, in which the AOJ again denied the Veteran's service connection claims.  Thus, there is compliance with the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).  


FINDINGS OF FACT

1.  The Veteran a right knee strain with ligament laxity, chondromalacia, and arthritis attributable to her period of active service.

2.  The Veteran has medial and lateral epicondylitis of her right elbow with ulnar nerve impingement attributable to her period of active service.
CONCLUSIONS OF LAW

1.  A right knee strain with ligament laxity, chondromalacia, and arthritis was incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2011).

2.  Medial and lateral epicondylitis of the right elbow with ulnar nerve impingement was incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq.; 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326(a) (2011).  This law eliminated the concept of a well-grounded claim, redefined the obligations of VA with respect to the duty to assist, and imposed on VA certain notification requirements.  Without deciding whether the notice and development requirements of the VCAA have been satisfied with respect to the claims for service connection for a right knee disorder and a right elbow disorder, it is the Board's conclusion that the VCAA does not preclude the Board from adjudicating the claims.  This is so because the Board is taking action favorable to the Veteran by granting service connection for lateral epicondylitis of the right elbow and for right knee strain with ligament laxity, chondromalacia, and arthritis, which represents a full grant of the issues on appeal.  A decision therefore poses no risk of prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92 (July 24, 1992), 57 Fed. Reg. 49,747 (1992).

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. § 1110.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  

Generally, establishing service connection requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999).  In addition, certain chronic diseases, including arthritis, may be presumed to have been incurred during service if the disorder becomes manifest to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.307, 3.309 (2011).  

Here, the Veteran contends that she has current right knee and right elbow disorders that began while she was serving on active duty.  First, the Board notes that private examination conducted in March 2008 shows a current diagnosis of right knee strain with ligament laxity, chondromalacia, and arthritis.  In addition, the Veteran's VA treatment records and VA examination document a diagnosis of lateral epicondylitis of the right elbow as early as September 2008.  She has continued to seek treatment for these disorders throughout the appeal period.  

Relevant evidence consists of the Veteran's service treatment records and post-service VA treatment records, as well as a private evaluation conducted in March 2008 and VA examination conducted in December 2010.  Review of the Veteran's service treatment records reflects that she was seen on multiple occasions during service for complaints of pain in her right knee, although no firm diagnosis was assigned.  She experienced a fall from an embankment in August 1998, shortly before her separation from service.  At a medical assessment conducted in October 1998, the Veteran stated that she incurred right knee and right elbow injuries in the fall, although physical examination at that time was normal.  Post-service treatment records reflect that the Veteran was first diagnosed with lateral epicondylitis in September 2008 and has continued to seek treatment for her right elbow since that time.  VA treatment records from the years since service also reflect the Veteran's ongoing complaints of right knee pain, although her VA physicians have not assigned a diagnosis for these complaints.  

After filing the instant claim, the Veteran underwent private evaluation in March 2008, when she reported having injured her right elbow and right knee while she was in service, when she fell from an embankment and landed on her right side.  The Veteran stated that she had initially injured her knee while playing sports in service and complained of experiencing pain in her right knee and right elbow since service.  The examiner conducted a physical examination of the Veteran and diagnosed her with medial and lateral epicondylitis of the right elbow with ulnar nerve impingement and right knee strain with ligament laxity, chondromalacia, and arthritis and opined that the disorders are likely related to her service.  

The Veteran also underwent VA examination in December 2010.  The Veteran complained of catching and clicking in her right knee since 1986, when she claimed she first injured her knee playing sports in service.  The examiner also noted the Veteran's report of having injured her right elbow and knee in a fall shortly before she separated from service.  She stated that she had experienced pain in her right knee and right elbow since service that continued to the present.  Physical examination found a normal range of motion in the right knee, with no instability or laxity noted in the joint.  The examiner found tenderness to palpation of the right elbow, with otherwise normal range of motion of the joint.  The examiner diagnosed the Veteran with lateral epicondylitis of the right elbow but found no clinical evidence of a right knee disorder.  He opined that the Veteran's right elbow disability was less likely than not related to service and explained that the service treatment records did not show any evidence of in-service problems with her elbow.

Upon consideration of this evidence, the Board finds that a grant of service connection for right knee strain with ligament laxity, chondromalacia, and arthritis and for medial and lateral epicondylitis of the right elbow with ulnar nerve impingement is warranted.  The evidence shows current diagnoses of right knee strain with ligament laxity, chondromalacia, and arthritis and for medial and lateral epicondylitis of the right elbow with ulnar nerve impingement, both of which have been linked to military service.  The Veteran's private examiner opined that the Veteran's right knee strain with ligament laxity, chondromalacia, and arthritis and medial and lateral epicondylitis of her right elbow with ulnar nerve impingement are likely related to the fall she sustained in service.  Further, the Veteran is competent to testify as to the pain she has in her right elbow and right knee.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) ("[l]ay testimony is competent . . . to establish the presence of observable symptomatology").

With respect to the Veteran's contention that she first experienced symptoms of right knee strain with ligament laxity, chondromalacia, and arthritis and of medial and lateral epicondylitis of the right elbow with ulnar nerve impingement on active duty that have continued to the present, the Board notes that, at an October 1998 medical assessment, the Veteran indicated that she had injured her right knee and her right elbow in the August 1998 fall.  This accounting of events is supported by a statement from a fellow soldier, who indicated in July 2007 that he had witnessed the incident and knew the Veteran to have been hurt in the fall.  The Veteran has stated on multiple occasions, to VA adjudicators, examiners, and treatment providers, that she first experienced symptoms of right knee and right elbow disorders during service, when she was injured in a fall down an embankment.  The Board finds the Veteran to be credible in her statements that she first experienced right elbow and right knee problems on active duty and has continued to experience similar symptoms since then.

The Board acknowledges that the December 2010 VA examination report contains opinions adverse to the Veteran's claims.  It appears, however, that those opinions were based, at least in part, on the examiner's failure to consider the Veteran's consistent and credible statements that she first experienced symptoms in service and has continued to experience them since that time.  The Board thus concludes that the December 2010 VA examiner's statements are of limited probative value to the extent that the examiner based the stated opinions solely on his findings that the Veteran did not have a clinically diagnosable right knee disorder and that she was not treated in service for right elbow problems, as opposed to the continuity of relevant symptomatology and diagnosed right knee strain with ligament laxity, chondromalacia, and arthritis and for lateral epicondylitis of the right elbow displayed by both the Veteran's statements and her post-service medical history.  Further, the Board points out that the Veteran did note problems with her right elbow in service, as recorded in the October 1998 report of medical assessment.  

In addition, and regarding the presence of current right knee disorder and the particular nature of the right elbow disability, the United States Court of Appeals for Veterans Claims (Court) has held that a current disability may be shown even though the disability resolves prior to the adjudication of the claim as long as the Veteran has a disability at the time the claim is filed or during the pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  In the present case, the Veteran was clearly diagnosed with right knee strain with ligament laxity, chondromalacia, and arthritis by the private March 2008 examiner.  In addition, that physician characterized the Veteran's right elbow disability as medial and lateral epicondylitis of the right elbow with ulnar nerve impingement (emphasis added).  Thus, regardless of whether she was shown to have a right knee disability and the fully-characterized right elbow disorder at the time of the later VA examination, these disorders are considered "current" by VA standards.

The Veteran's primary complaints of right knee and right elbow pain, as confirmed by multiple treatment providers, are symptoms capable of lay observation.  The negative medical opinion offered by the December 2010 VA examiner appears to have been provided without regard to the Veteran's history of having experienced the same symptomatology since service.  The December 2010 examiner also failed to explain his reasons for rejecting the Veteran's statements of continuity of symptoms.  The private physician's March 2008 conclusions, combined with credible evidence from the Veteran concerning the continuity of her symptoms, outweigh the negative conclusions of the December 2010 VA examiner.

Considering the credibility of the statements by the Veteran attesting to the fact that she first suffered symptoms of right knee and right elbow disorders while she was still on active duty, as well as her repeated treatment for problems with these joints at VA facilities in the years since service, the Board finds that the Veteran has supplied sufficient evidence to establish continuity of symptomatology of right knee strain with ligament laxity, chondromalacia, and arthritis and for lateral epicondylitis of the right elbow since service.  The Board finds that such a conclusion is bolstered by the statements submitted by the Veteran's private examiner in March 2008, in which the physician noted that the Veteran had credibly reported that her symptoms dated back to military service and provided an etiological opinion linking the Veteran's in-service injury to her current diagnoses of right knee strain with ligament laxity, chondromalacia, and arthritis and medial and lateral epicondylitis of her right elbow with ulnar nerve impingement.  

Resolving reasonable doubt in the Veteran's favor, the Board thus concludes that the Veteran has a right knee strain with ligament laxity, chondromalacia, and arthritis as well as medial and lateral epicondylitis of the right elbow that are traceable to her time on active duty.  Based on the foregoing, the Board finds that service connection for right knee strain with ligament laxity, chondromalacia, and arthritis and for lateral epicondylitis of the right elbow is warranted.  38 U.S.C.A. §§ 1110, 1131, 5107(b); 38 C.F.R. §§ 3.102, 3.303, 3.304; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  [In reaching this decision, the Board acknowledges that the Veteran's claim for service connection for a right knee disability has been characterized to include entitlement to service connection for such a disorder on a secondary basis (e.g., as secondary to a service-connected disability).  In light of the complete grant of service connection for this disability on a direct basis, no further discussion of entitlement to service connection for this disorder on any other basis-to include as secondary to a service-connected disability-is necessary.]  

ORDER

Entitlement to service connection for a right knee strain with ligament laxity, chondromalacia, and arthritis is granted.

Entitlement to service connection for medial and lateral epicondylitis of the right elbow, with ulnar nerve impingement, is granted.


____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


